Citation Nr: 1603065	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  13-28 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right foot disability, and if so, whether the reopened claim should be granted.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for metatarsalgia of the left foot, and if so, whether the reopened claim should be granted.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral stress fracture of the tibia, and if so, whether the reopened claim should be granted.

4.  Entitlement to service connection for degenerative disc disease of the spine.


REPRESENTATION

Appellant represented by:	Neil B. Riley, Agent

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from April 1990 to January 1991.  He had additional service in the Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In connection with his appeal, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in May 2015.  Unfortunately, a transcript of the hearing cannot be produced.  The Veteran was notified of this occurrence in June 2015 and was offered an opportunity to appear for another hearing.  However, he has not indicated his desire for a new hearing.

The issues of service connection for bilateral stress fracture of the tibia, metatarsalgia of the left foot, a right foot disability, and degenerative disc disease of the spine are addressed in the REMAND that follows the ORDER section of the decision below.




	(CONTINUED ON NEXT PAGE)

FINDINGS OF FACT

1.  In a January 1992 rating decision, the RO denied claims for service connection for metatarsalgia of the left foot, a right foot disorder, and bilateral stress fracture of the tibia; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

2.  Evidence received subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claims for service connection for left foot metatarsalgia, a right foot disorder, and bilateral stress fracture of the tibia.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a claim of entitlement to service connection for left foot metatarsalgia.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

2.  New and material evidence has been presented to reopen a claim of entitlement to service connection for a right foot disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  New and material evidence has been presented to reopen a claim of entitlement to service connection for bilateral stress fracture of the tibia.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
The U. S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

In a January 1992 rating decision, the RO denied the Veteran's claims for service connection for left foot metatarsalgia, a right foot disorder, and bilateral stress fracture of the tibia because the medical evidence failed to show currently diagnosed disorders.  In denying the left foot claim, the RO acknowledged the Veteran incurred stress fractures of the 2nd and 3rd metatarsals of the left foot during service, was diagnosed by a Medical Evaluation Board with left foot metatarsalgia, and was discharged from service based on this physical disability, noted to have existed prior to service.  Additionally, the RO acknowledged notations in the service treatment records of a possible ganglia cyst on the right foot, shin splints, and status post stress fracture of the left ankle-foot with stress fracture of the tibia bilaterally.  However, the RO highlighted that a November 1991 VA examination of the legs and feet revealed normal findings.  The Veteran was notified of the decision and his appellate rights but did not appeal the decision or submit any pertinent evidence within the appeal period.

Evidence associated with the record since the January 1992 rating decision includes private treatment records reflecting current diagnoses of metatarsalgia of the feet and a September 2014 opinion from a private physician relating this diagnosis to the Veteran's active service.  The Veteran also reported in May 20105 he has had continued problems with his feet and shins since active duty, to include experiencing symptoms during a period of inactive duty for training during his service in the Army National Guard.  The Board finds that this medical and lay evidence is not cumulative or redundant of the evidence of record at the time of the January 1992 rating decision.  Moreover, this evidence relates to unestablished facts necessary to substantiate the Veteran's claims.  Therefore, it is new and material, and reopening of the claims is in order.


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim for entitlement to service connection for metatarsalgia of the left foot is granted.

The Board having determined that new and material evidence has been received, reopening of the claim for entitlement to service connection for a right foot disability is granted.

The Board having determined that new and material evidence has been received, reopening of the claim for entitlement to service connection for bilateral stress fracture of the tibia is granted.

REMAND

The Board finds that VA examinations are warranted for the Veteran's reopened left foot metatarsalgia, right foot and bilateral stress fracture of the tibia claims.  As previously noted, the evidence includes the Veteran's competent statements regarding continued bilateral leg and foot symptomatology since service and a September 2014 private opinion relating the diagnosed disorders to his active service.  However, the private medical opinion is not supported by adequate rationale and the additional medical evidence does not include a current assessment of his claimed bilateral lower leg disorder.  Accordingly, the claims are remanded in order to provide the Veteran with adequate examinations to determine the nature and etiology of the claimed disorders.  

Regarding the claim for service connection for degenerative disc disease of the spine, the Veteran attributes his currently diagnosed spine disorder to physical demands of service, to include carrying heavy weight.  He has not yet been afforded a VA examination with respect to his claim.  Given his competent assertions of spine symptomatology since service, coupled with the fact that the majority of his available service treatment records are illegible, the Board finds that a VA examination is warranted to determine the etiology of the Veteran's claimed spine disorder.

While on remand, the originating agency should take appropriate action to obtain all outstanding service treatment and personnel records related to the Veteran's National Guard service, as well as any outstanding VA and private medical records pertinent to the claims. 

Accordingly, the case is REMANDED to the RO for the following actions:

1.  Undertake appropriate development to obtain service personnel and treatment records pertaining to the Veteran's National Guard service.

2.  Undertake appropriate action to obtain all outstanding VA and private medical records pertinent to the claims.

3.  Once the record is developed to the extent possible, afford the Veteran a VA examination by a physician with sufficient expertise to determine the nature and etiology of all left foot disorders, right foot disorders, bilateral stress fracture of the tibia, and spine disorders that have been present during the period of the claims.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies must be accomplished.

Based upon the examination results and the review of the other pertinent evidence of record, the examiner must identify all left foot, right foot, bilateral lower leg, and spine disorders present during the period of the claims.   

With respect to each left foot disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder was present in service and if so, an opinion as to whether the disorder clearly and unmistakably existed prior to the Veteran's entrance onto active duty.

With respect to any left foot disorder the examiner believes existed prior to the Veteran's entrance onto active duty, the examiner should state an opinion as to whether the disorder clearly and unmistakably underwent no permanent increase in severity as a result of service.

With respect to any left foot disorder the examiner believes was not present during service, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's service.

With respect to each right foot disorder, bilateral lower leg disorder, and spine disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's service.

In providing the requested opinions, the examiner must consider all pertinent symptomatology and diagnoses documented in the Veteran's service treatment records, as well as the Veteran's statements regarding the progression and onset of the claimed disorders.  

The examiner must also consider and reconcile any conflicting medical opinions or evidence with respect to the claimed disorders.

The supporting rationale for all opinions expressed must also be provided.

4.  Undertake any other development it determines to be warranted.

5.  Then, readjudicate the Veteran's claims for service connection.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


